DETAILED ACTION
Applicant’s amendments and remarks, filed March 10, 2021, are fully acknowledged by the Examiner. Such is in response to the decision from the Patent Trial and Appeal Board dated January 25, 2021 which reversed the Examiner’s prior grounds of rejection in the July 19, 2019 Final Office Action, and also presented a new grounds of rejection of claims 1-16 under 35 U.S.C. 112, first paragraph for failing to comply with the written description requirement.
Currently, claims 1-20 are pending with claims 17-20 withdrawn, and claim 1 amended. The following is a complete response to the March 10, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the multi-lumen catheter of claim 14 and that catheter with the irrigation lumen of claim 1. Specifically, the scope of claim 14 is indefinite because the relationship of the irrigation lumen of claim 1 and the multiple lumens of the catheter in claim 14 is not clearly defined thereby leaving question as to the structure required for the catheter of claim 14. Appropriate correction is required.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the first sideport and the second sideport of claim 15 and the at least one sideport of claim 5 through which the proximal end of the thermocouple device extends through. Specifically, the scope of claim 15 is indefinite because the relationship of the proximal end of the thermocouple device to each of the first and second sideports is indefinite thereby leaving question as to where/how the proximal end of the thermocouple device extends. More specifically, it is unclear if the proximal end of the thermocouple device extends through the first sideport, the second sideport, or both the first and second sideport as currently recited. Appropriate correction is required. Claim 16 is rejected due to its dependency on claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 10 and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harrison et al. (US Pat. Pub. 2012/0172857 A1).
Regarding claim 1, Harrison discloses an irrigated ablation catheter (apparatus 102 as in figure 1 is an ablation catheter) comprising an electrode tip assembly (the electrode tip assembly as shown in figure 6C) an irrigation lumen comprising a tubular structure configured to contact and carry irrigation fluid (the shaft of 114 proximal to the conductive portion at 112 is a tubular structure that forms a lumen for supplying irrigant) and having a distal end and a proximal end (114 has a proximal and a distal end), and a thermocouple device contained within an insulating element (the stylet 52 is formed of an insulating material with the thermocouple device at 54 contained therein) and having a distal end and a proximal end and being disposed at least partially within the irrigation lumen (see figure 6C with 50/52/54 within the irrigation lumen), the insulating element containing the thermocouple device being in contact with the irrigation fluid when disposed within the irrigation lumen (via fluid flowing over 52 due to 52 being placed within the lumen), the proximal end of the thermocouple device extending out of the irrigation lumen near the proximal end of the irrigation lumen (the wire of the thermocouple extending out of the proximal end of 114).
112).
Regarding claim 3, Harrison provides that  the distal end of the thermocouple device extends past the distal end of the irrigation lumen and into the electrode tip assembly (via the stylet extending past the distal end of 114 into 112 and, as shown in figure 6C, with 54 extending outside of the distal port in 114).
	Regarding claim 4, Harrison provides that the irrigation lumen additionally includes at least one sideport (422 as shown in figure 6C).
Regarding claim 5, Harrison provides that the proximal end of the thermocouple device extends through the at least one sideport on the irrigation lumen (see figure 1 and 6C with 50/52 extending through a proximal side port of the lumen formed by 114).
Regarding claim 6, Harrison provides that the at least one sideport includes a sealing means for sealing the at least one sideport (62 functioning to seal the sideport; see [0048] providing for 62 to stop up or close 422 as in figure 6C).
	Regarding claim 10, Harrison provides that the irrigation lumen including the thermocouple device disposed at least partially therein is connected by a coupler (132) to an extension tube (at least one of 128 and 124), wherein the proximal end of the thermocouple device extends through the coupler and into the extension tube (in order to exit the proximal end of the device).
	Regarding claim 12, Harrison provides that the irrigation lumen is comprised of two or more pieces bonded together (the shaft 114 with the insulation on the shaft at 118).
114 is semi-rigid or flexible).
Regarding claim 14, Harrison provides that the ablation catheter is a multi-lumen ablation catheter (see col. [0045]).
Regarding claim 15, Harrison provides that the at least one sideport of the irrigation lumen comprises a first sideport and a second sideport (See figures 2B/C providing for multiple sideports at 122).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al. (US Pat. Pub. 2012/0172857 A1) as applied to claim 1 above, and further in view of Wang et al. (US Pat. No. 7,591,816 B2).
Regarding claim 11, Harrison fails to provide for an electronic device selected from the group consisting of a global positioning system sensor, a pressure sensor, a lab-on-a-chip device, a transducer, and combinations thereof, wherein the electronic device is disposed at least partially within the irrigation lumen, the proximal end of the electronic device extending out of the irrigation lumen near the proximal end of the irrigation lumen. Wang provides for the inclusion of an electronic device in the form of a pressure sensor within an irrigation lumen with the proximal end of the device extending out of the proximal end of the lumen (Sensor 204 as in figure 2 and extending proximally through 210). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a pressure sensor within the irrigation lumen of the device of Harrison in view of the teaching of Wang to provide for a manner of detecting contact with tissue as well as controlling energy based on fluid flow (col. 9; 18-31 and col. 11).
Regarding claim 16, Harrison fails to provide the irrigation lumen includes an electronic device disposed therein, and wherein a proximal end of the electronic device extends through the second sideport. Wang provides for the inclusion of an electronic device in the form of a pressure sensor within an irrigation lumen with the proximal end of the device extending out of 204 as in figure 2 and extending proximally through 210). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a pressure sensor within the irrigation lumen of the device of Harrison in view of the teaching of Wang to provide for a manner of detecting contact with tissue as well as controlling energy based on fluid flow (col. 9; 18-31 and col. 11). The Examiner further believes that the inclusion of a second port at the proximal end of the irrigiation lumen would have been a further consideration to provide for a separate passage of the wiring for the pressure sensor especially in view of Harrison already contemplating multiple lumens of the device as well as multiple wires/tubes extending out of the proximal end of its own device.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	While Harrison has been cited under 35 U.S.C. 102(b) against a majority of the claims, Harrison fails to provide for the features of the invention set forth in instant claims 7-9. Specifically, while Harrison contemplates at least one sideport in the form of the apertures 122/422, Harrison fails to contemplate that sealing means includes the features set forth in claims 7, 8 and 9. Specifically, the obturator of Harrison is a mechanical seal to the aperture, and does not include adhesive bead, a sealing patch, or a tubular sealing patch as in claims 7, 8 and 9 respectively. The Examiner has failed to find any other prior art that would disclose, fairly suggest or make obvious each and every limitation set forth in claims 7, 8 and 9 whether taken in combination with Harrison, alone, or in any other fair combination.
Response to Arguments
Applicant’s arguments, see page 6 of the Remarks filed March 10, 2021, with respect to the rejection of claims 1-16 under 35 U.S.C. 112, first paragraph for failing to comply with the written description requirement have been fully considered and are persuasive. Specifically, the amendment to claim 1 discussed during the interview on February 25, 2021 are sufficient to obviate the rejection of claim 1 under 35 U.S.C. 112, first paragraph. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the Action above:
Claims 1-6, 10 and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harrison et al. (US Pat. Pub. 2012/0172857 A1).
Claims 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al. (US Pat. Pub. 2012/0172857 A1) as applied to claim 1 above, and further in view of Wang et al. (US Pat. No. 7,591,816 B2).
Conclusion
In view of the reversal of the Examiner’s prior rejections in the Final Rejection of July 19, 2019 in the Board Decision dated January 25, 2021, the instant action has been made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794